On reargument, judgment as amended by order dated March 4, 1932, and order denying motion for a new trial reversed on the law and the facts as to defendant Charles I. H. Greenbaum and a new trial granted, costs to said defendant to abide the event, unless within five days from the entry of the order herein and service of a copy thereof with notice of entry on plaintiff’s attorney, plaintiff stipulate that the verdict herein be reduced to $2,500, with interest from June 3, 1930, to rendition of verdict, and costs; in which event the judgment as so modified and the order denying motion for a new trial are unanimously affirmed, without costs. As to defendant Matilda Greenbaum, on the court’s motion, judgment reversed on the law and the facts, without costs, and complaint dismissed, without costs. Defendant Matilda Greenbaum’s appeal from order denying motion for a new trial is dismissed. The appeal from the order amending the judgment is dismissed. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur. [See 237 App. Div. 907; ante, p. 849.]